—Order unanimously reversed on the law with costs and motion denied. Memorandum: Supreme Court erred in granting defendant’s oral motion to toll plaintiffs’ entitlement to statutory prejudgment interest between November 10, 1998 and March 18, 1999. Plaintiffs’ request that the trial on damages be adjourned from November 10, 1998 to March 18, 1999 did not alter the entitlement of plaintiffs to prejudgment interest from the date of entry of the order granting them partial summary judgment on liability (see, Love v State of New York, 78 NY2d 540, 544; see also, Dingle v Prudential Prop. & Cas. Ins. Co., 85 NY2d 657; Hayes v City of New York, 264 AD2d 610). (Appeal from Order of Supreme Court, Erie County, Rath, Jr., J. — Interest.) Present — Pine, J. P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.